Contrary to the petitioner’s contentions, the Supreme Court properly denied its petition to permanently stay arbitration of the respondent’s underinsured motorist claim as time-barred by the 20-day statutory period set forth in CPLR 7503 (c) (see Matter of Fiveco, Inc. v Haber, 11 NY3d 140, 145 [2008]; Matter of Liberty Mut. Ins. Co. v Argueta, 59 AD3d 446, 447 [2009]). The respondent came within the definition of an “insured” in the supplementary uninsured/underinsured motorists endorsement at issue, and the petition to stay arbitration was based upon an exclusion in that endorsement rather than a lack of coverage (see Matter of Worcester Ins. Co. v Bettenhauser, 95 NY2d 185, 189 [2000]; Matter of Allstate Ins. Co. v Doyle, 64 AD3d 775, 776 *1007[2009]; Matter of Nova Cas. Co. v Martin, 57 AD3d 548 [2008]; Matter of Allstate Ins. Co. v Arpaia, 276 AD2d 628 [2000]). Rivera, J.P., Dillon, Miller and Roman, JJ., concur.